Citation Nr: 1621621	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  15-30 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's prostatitis has not resulted in any symptoms during the appeals period.  His voiding dysfunction symptoms have been associated with his nonservice connected benign prostate hypertrophy (BPH) and there is no evidence of urinary tract infection.


CONCLUSION OF LAW

The criteria for a compensable rating for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.115b, Diagnostic Code (DC) 7527 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).

In this case, the Veteran filed this claim for an increased rating for prostatitis using a VA Form 21-526EZ for fully developed claims.  The fully developed claim form includes adequate notice.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a relevant examination of the male reproductive system in August 2013.   This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Analysis

The Veteran is seeking a compensable rating for prostatitis.  He was originally granted service connection for prostatitis in a September 1954 rating decision.  At that time, this disability was assigned a noncompensable rating effective May 20, 1953.  In an August 1992 rating decision, this rating was increased to 10 percent effective March 23, 1992.  Then, in an April 2010 rating decision, this rating was decreased to noncompensable (0 percent) effective July 1, 2010.  The Veteran filed a notice of disagreement with this rating decision and a statement of the case was issued.  He did not perfect his appeal with a timely VA Form 9.  As such, this rating decision became final one year after its issuance and the question of the propriety of the reduction is not before the Board.  The Veteran filed his current claim for an increased rating in June 2013.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated under Diagnostic Code (DC) 7527 as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. §4.115b.

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) that requires the wearing of absorbent materials which must be changed less than 2 times per day, warrants a 20 percent rating.  Id.  Urine leakage that requires the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Id.  Urine leakage that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Id.

Urinary frequency with daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Id.  Urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructed voiding symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.115a.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) Post void residuals greater than 150 cc, (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), (3) Recurrent urinary tract infections secondary to obstruction, and (4) Stricture disease requiring periodic dilatation every 2 to 3 months, warrants a 10 percent rating.  Id.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infection that results in poor renal function is rated as renal dysfunction.  38 C.F.R. § 4.115a.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent rating.  Id.  Urinary tract infections where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrant a 30 percent rating.  Id.

In August 2013 the Veteran underwent a VA examination in conjunction with this claim.  This examiner noted previous diagnoses of erectile dysfunction, benign prostate hypertrophy (BPH), and resolved chronic prostatitis.  The Veteran denied any suprapubic pain, dysuria, hematuria, or burning with urination.  He was not currently being treated for prostatitis with antibiotics and had not had a flare-up of this condition for several years.  He reported mild urinary incontinence that does not require him to wear a pad or diaper.  He reported a history of erectile dysfunction but denied any treatment for this condition.  He did treat his BPH with continuous medication.  He had not undergone orchiectomy.  The Veteran did have a voiding dysfunction attributed to his BPH.  This did not cause urinary leakage or require the use of an appliance.  It did cause increased urinary frequency in that the Veteran's daytime voiding intervals were between one and two hours and at night he awoke to void three to four times.  This also caused decreased force of stream, but not markedly decreased force of stream.  The Veteran did not have symptoms of a urinary tract or kidney infection.  The etiology of his erectile dysfunction was physiologic and was less likely as not attributable to his BPH or prostatitis.  The Veteran was unable to able achieve an erection sufficient for penetration and ejaculation with or without medication.  He did not have retrograde ejaculation.  He had a history of chronic prostatitis, but this condition was not being treated.  The Veteran declined examination of his penis, testes, and epididymis, but reported normal anatomy without deformity or abnormality.  His prostate was not examined and the examiner noted that a prostate exam was not relevant to his condition.  The Veteran did not have any related neoplasm or metastases.  He had not associated scars.  The Veteran's male reproductive system conditions did not impact his ability to work.  

An October 30, 2013 VA emergency department discharge record noted a diagnosis of prostatitis.  This record does not reflect the associated symptoms.

In his November 2013 notice of disagreement, the Veteran reported taking daily medication for prostatitis and still having many days of discomfort.

In his lay statements, the Veteran reported recent hospitalization for prostatitis.  See October 2014 statement, September 2015 VA Form 9.

In an April 2014 private treatment record, the Veteran's urologist noted nodular prostate with urinary obstruction among the Veteran's current medical problems.  He did not note prostatitis.

In a July 2014 statement, the Veteran reported that his prostatitis had worsened and he had been hospitalized numerous times in June 2014.  VA treatment records shows that the Veteran was admitted to the hospital three times over the course of four days for fever in June 2014.  The first hospitalization record also noted an acute kidney injury.  Despite the Veteran's contentions, these records did not indicate that these hospitalizations were for prostatitis.

In a December 2014 private treatment record, the Veteran's urologist noted chronic renal failure and benign prostatic hypertrophy with outflow obstruction among the Veteran's current medical problems.  Again, he did not note prostatitis.

A February 2015 private urologist record shows a history of present illness as follow-up to bladder cancer, hematuria, abnormal prostate, renal insufficiency, and atypical renal cyst.  The Veteran denied further gross hematuria following January 2015 bladder biopsy and retrogrades.  He did have mild dysuria which was improving, mild urinary hesitancy but no straining to void, some urgency, and nocturia.  His current diagnoses included malignant tumor of urinary bladder, BPH with outflow obstruction, chronic renal failure, nocturia, acquired renal cystic disease, carcinoma in situ of bladder, frank hematuria, and urogenital organ.  Prostatitis was not listed among these diagnoses.

A June 2015 private urologist record shows a history of present illness as follow-up to bladder cancer, abnormal prostate exam, BPH, voiding symptoms, renal insufficiency and a prior history of prostatitis.  The Veteran recalled being treated for prostatitis when in the service many years prior.  More recently he was treated for recurrent bladder cancer with carcinoma in situ last diagnosed September 2014.  He had some hematuria with his recent Bacillus Calmette-Guérin (BCG) treatment but was not having hematuria now.  He was having no dysuria.  He had nocturia three to four times per night.  Physical examination found a markedly asymmetrical prostate with the right lobe larger and firmer than the left.  His prostate was smooth without focal nodularity.  His current diagnoses included malignant tumor of urinary bladder, BPH with outflow obstruction, chronic renal failure, nocturia, acquired renal cystic disease, carcinoma in situ of bladder, frank hematuria, and urogenital organ.  Prostatitis was not listed among these diagnoses.

A September 2015 private urologist record shows a history of present illness as follow-up to bladder cancer, BPH, and renal insufficiency.  The dysuria he experiences during BCG therapy had resolved.  He was not having gross hematuria.  He had nocturia three to four times per night with daytime urgency and frequency.  He was not having any new abdominal or flank pain.  Cystoscopy showed an obstructing prostate with a normal-appearing bladder.  The Veteran's left ureteral orifice was laterally displaced.  His current diagnoses included malignant tumor of urinary bladder, BPH with outflow obstruction, chronic renal failure, nocturia, acquired renal cystic disease, carcinoma in situ of bladder, frank hematuria, urogenital organ, and increased frequency of urination.  Prostatitis was not listed among these diagnoses.

In his September 2015 VA Form 9, the Veteran state the he was up three or four times per night to urinate and had to change his underwear frequently.  He also stated that he wore adult diapers if he had to travel far from home.

In a January 2016 follow-up letter for bladder cancer, the Veteran's urologist noted BPH, renal insufficiency, possible ureteral narrowing, and voiding symptoms, including nocturia two to three times per night and daytime voiding every two to three hours.  The Veteran had no dysuria or gross hematuria.  He had a reasonably good urinary flow.  Physical examination found a moderately enlarged prostate with marked asymmetry right lobe larger than left.  The right lobe was smooth and nonnodular.  The Veteran's diagnoses included nodular prostate with lower urinary tract symptoms, nocturia, frequency of micturition, and abnormal findings on diagnostic imaging of urinary organs.  Prostatitis was not listed among these diagnoses.

At the time of his Mach 2016 VA urinary tract examination, the Veteran reported being admitted twice to the hospital for antibiotic therapy due to his prostatitis in the last two years.  He was not on daily antibiotic or daily medical treatment.  He reported that he was treated episodically.  He reported intermittent hematuria both with and after treatment.  He reported that pain with BCG treatments that has subsided.  He reported dysuria, difficulty emptying his bladder, and nocturia three to five times per night.  He wore absorbent pads and used one or two per day.  He also reported intermittent pelvic pain when he sits, irritated sensation in his pelvis and groin when he sits, and intermittent fevers.  He reported that his last episode was in 2015 and required hospitalization at St. Margaret's for prostatitis.  Physical examination found that the Veteran had a voiding dysfunction associated with his BPH.  This caused urinary leakage that required absorbent material that must be changed less than 2 times per day.  It did not require use of an appliance.  This voiding dysfunction also caused increased urinary frequency in that his daytime voiding interval was between two and three hours and he awoke twice per night to void.  Voiding dysfunction also caused symptoms of obstructed voiding in that his stream was slow and weak, but not markedly slow or markedly weak.  The Veteran had active malignant neoplasms in the bladder that were treated with BCG treatments.

After a review of the pertinent evidence, the Board determines that a compensable rating for prostatitis is not warranted.  Based on the above, the Veteran's prostatitis has not resulted in any symptoms during the appeals period.  Although the Veteran has experienced urinary voiding dysfunction symptoms, these have been associated with his nonservice connected BPH.  

The Board has not ignored the Veteran's report to the March 2016 examiner that he was hospitalized in 2015 for prostatitis.  However, the records of treatment by his urologist from January 2015 show that he underwent a retrograde / bladder biopsy and there is no diagnosis of prostatitis.  Rather those records detail other non-service connected urinary conditions.  The Board finds those records more probative than the Veteran's reports as to what condition he had and his treatment.  This is because the records were created by medical professionals with no discernible reason to provide other than accurate medical information and whose expertise would lead to a correct identification of the condition.  The same reasoning applies to the Board's conclusion that his symptoms are due to a non-service connected condition; such conclusion is consistent with the medical evidence and the Board finds that the medical evidence is more probative than the Veteran's attribution of his symptoms because medical professionals, through their expertise, are better situated to accurately diagnosis his condition.  

While mindful of the Court's holding, in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), the Board finds that the record clearly distinguishes between the Veteran's prostatitis and the symptoms associated with his nonservice connected BPH.  BPH has not been associated with his service connected prostatitis.  Specifically, an August 2013 VHA opinion found that BPH was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected prostatitis, noting the 40 year gap between the prostatitis and the BPH and the lack of medical literature showing that prostatitis caused BPH.  As the Veteran's voiding dysfunction has been associated with a nonservice connected cause and there is no evidence of urinary tract infection, the Veteran's prostatitis has not resulted in any symptoms for which a compensable rating can be assigned.  See 38 C.F.R. § 4.115b, DC 7527.  The Board notes that the Veteran does have chronic renal failure, but as this has not been associated with urinary tract infections or the Veteran's prostatitis directly, it does not provide an avenue for a compensable rating for this disability.  Thus, a compensable schedular rating for prostatitis is not warranted.
 
Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the medical evidence does not associate any symptoms with the Veteran's service connected.  Thus, the Veteran's current level of impairment is contemplated by the rating schedule.  See also 38 C.F.R. § 4.31.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran is also service connected for head injury and right thumb injury.  The record does not suggest and the Veteran has not contended that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule with regard to his prostatitis.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A compensable rating for prostatitis is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


